DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on August 9, 2019.  Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,177. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the Instant Application are anticipated by claims 1-16 U.S. Patent No. 10,307,177.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 1 of the claim recites the limitation of “the inflation port”.  There is a lack of antecedent basis for this limitation in the claim.  For the purposes of compact prosecution, “the inflation port” will be interpreted as reading “an inflation port”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beecher (US 4243040) and Gist (US 2005/0261705).
Concerning claim 1, the Beecher prior art reference teaches a system for removing a kidney stone from a ureter (Figure 1; 20), the system comprising: a handle (Figure 1; 90); a shaft slider coupled with the handle and configured to slide back and forth along the handle (Figure 1; 92); an elongate, flexible, outer shaft (Figure 1; 22), having a distal end configured to be advanced into the ureter and a proximal end fixedly attached to the shaft slider (Figure 1; 92), such that when the shaft slider slides back and forth along the handle, the outer shaft slides with the shaft slider (Column 6, Lines 43-52); a wall protection member shaft coaxially disposed within the outer shaft (Figure 1; 24); a ureter wall protection member, having a first end coupled with the first end of the outer shaft and a second end coupled with a distal end of the wall protection member shaft (Figure 6; 28); and an expandable stone retention member extending coaxially within at least part of the wall protection member shaft and moveable along the longitudinal axis relative to the expandable stone retention member shaft (Figure 11; 150), wherein the stone retention member comprises: a retention member shaft (Figure 11; 156); and an expandable basket disposed at a distal end of the retention member shaft (Figure 11; 158); wherein the wall protection member shaft is mobile relative to the outer shaft and is configured to move passively back as the expandable basket holding the kidney stone is pulled into the ureter wall protection member (Column 4, Lines 6-22), but it does not specifically teach a retention member slider coupled with the handle and configured to slide back and forth along the handle independently from the shaft 
However, the Gist reference teaches a device for removing kidney stones which includes an expandable stone retention member (Gist; Figure 2C; 200) similar in form and function as to the expandable stone retention member of the Beecher reference, wherein the Gist reference teaches the expandable stone retention member extending coaxially within an elongate, flexible, shaft (Gist; Figure 2A; 210) having a proximal end fixedly attached to a handle such that the inner shaft does not move relative to the handle (Gist; Figure 2A; 100, 212 | [¶ 0032]), the expandable stone retention member extending coaxially within at least a part of the shaft (Gist; Figure 2C; 220) and movable along the longitudinal axis relative to the shaft (Gist; [¶ 0034]), wherein the stone retention member further comprises a retention member shaft (Gist; Figure 2A; 220) forming a lumen (Gist; Figure 2A; 226), wherein the proximal end of the retention member shaft may be fixedly attached to a retention member slider, the retention member slider coupled with the handle and configured to slide back and forth along the handle (Gist; Figure 3; 112 | [¶ 0034]); and an expandable basket disposed at a distal end of the retention member shaft (Gist; Figure 2A; 230).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the expandable stone retention 
Concerning claim 8, the combination of the Beecher and Gist references as discussed above teaches the device of claim 1, wherein the Beecher reference further teaches the ureter wall protection member comprising an inflatable balloon (Figure 6; 28), having a proximal tapered portion (Figure 6; 28a), a central portion (Figure 6; 28), and a distal tapered portion (Figure 6; 28b), wherein the distal tapered portion is configured to preferentially invaginate without the proximal tapered portion collapsing (Figure 11a-d; 28).
Concerning claim 9, the combination of the Beecher and Gist references as discussed above teaches the device of claim 8, wherein the Beecher reference further teaches that the distal tapered portion is capable of having a taper angle that is greater than a proximal taper angle of the proximal tapered portion depending on the relative positioning of the outer shaft and the wall protection member shaft and the amount of inflation of the balloon (Figure 11; 28).
Concerning claim 10, the combination of the Beecher and Gist references as discussed above teaches the device of claim 8, wherein the Beecher reference further teaches that the proximal portion of the inflatable member is capable of having a taper angle of between about 5 degrees and about 35 degrees, and wherein the distal portion is capable of having a taper angle of between about 30 degrees and about 90 degrees depending on the relative positions of the 
Concerning claim 11, the combination of the Beecher and Gist references as discussed above teaches the device of claim 8, wherein the Beecher reference further teaches an inflation port located on the handle (Figure 6; 32).
Concerning claims 12 and 15, the combination of the Beecher and Gist references as discussed above teaches the device of claims 1 and 8, wherein the Gist reference teaches the device for removing a kidney stone including an irrigation fluid delivery device attachable to an irrigation port on the handle, for providing irrigation fluid during removal of a kidney stone, the irrigation fluid port in fluid communication with a space between an inner shaft and the retention member shaft, wherein the space acts as an irrigation fluid channel (Gist; [¶ 0031]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have the Beecher and Gist combination include an irrigation port and irrigation fluid channel as in the Gist reference to serve as a conduit for fluids such as drugs or normal saline solution for irrigation (Gist; [¶ 0006]).
Concerning claim 13, the combination of the Beecher and Gist references as discussed above teaches the device of claim 12, wherein the Beecher reference further teaches a suction port on the handle for providing suction force through the inner most lumen of the device (Figure 6; 34).
Concerning claim 14, the combination of the Beecher and Gist references as discussed above teaches the device of claim 1, wherein the Beecher reference further teaches the wall protection member shaft being movable along a longitudinal axis relative to the outer shaft, and wherein sliding the wall protection member shaft proximally relative to the shaft causes the balloon to invaginate (Figure 11).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beecher (US 4243040), and Gist (US 2005/0261705) as applied to claims 1 and 8-15 above, and further in view of Grayhack et al. (US 4611594, hereinafter Grayhack).
Concerning claim 16, the combination of the Beecher and Gist references as discussed above teaches the device of claim 1, but does not specifically teach a handle extension slidably disposed at least partially within a portion of the handle and coupled with the outer shaft.  
However, the Grayhack reference teaches a device for removing a kidney stone from a ureter similar in structure and function as to the expandable stone retention members of the Beecher reference and Gist reference, wherein the Grayhack reference teaches the device including an outer shaft (Grayhack; Figure 2; 12), an inner shaft (Grayhack; Figure 4; 11), an expandable stone retention member extending coaxially within at least a part of the inner shaft and moveable along the longitudinal axis of the inner shaft (Grayhack; Figure 4; 16), and a handle extension within a portion of the handle and coupled with an outer shaft (Grayhack; Column 5, Line 60 – Column 6, Line 5).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the device of the Beecher and Gist combination include a handle extension as in the Grayhack reference with the extension slidably disposed at least partially within a portion of the handle in order to allow the device to have a longer operating length (Grayhack; Column 5, Line 60 – Column 6, Line 5).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bates reference (US 5658296) teaches a stone retention member having a slider and a handle; the Teague reference (US 2007/0299456) teaches a stone retention member with a lumen that may include a camera disposed coaxially within the lumen of the stone retention member; and the Diedrich et al. reference (US 5630797) teaches a catheter system with an everting balloon that includes a handle having two sliders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/28/2022